Case 3:17-cv-03201-N Document 435 Filed 10/09/20              Page 1 of 53 PageID 26364



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

FORD GLOBAL TECHNOLOGIES, LLC,               §
               Plaintiff,                    §
                                             §
v.                                           §
                                             §    Case No.: 3:17-cv-03201-N
NEW WORLD INTERNATIONAL, INC.,               §
AUTO LIGHTHOUSE PLUS, LLC and                §
UNITED COMMERCE CENTERS, INC.,               §
              Defendants.                    §

             APPENDIX IN SUPPORT OF DEFENDANTS’ RESPONSE TO
            PLAINTIFF’S MOTION FOR ADDITIONAL ATTORNEY FEES

 Appx     Description

 1        LKQ Corporation v. GM Global Technology Operations LLC, IPR2020-00062
 27       Hyundai Motor America, Inc. v. Depo Auto Parts Industrial Co., Ltd,, Case No. 8:18-
          cv-02151; Memorandum of Points and Authorities in Support of Defendants’ Partial
          Motion to Dismiss Plaintiffs’ Claims for Patent Infringement
 44       United States Patent D878,261


Dated: October 9, 2020.

                                                  Respectfully submitted,

                                                  /s/ Robert G. Oake, Jr.
                                                  Robert G. Oake, Jr.
                                                  OAKE LAW OFFICE, PLLC
                                                  700 S. Central Expy., Suite 400
                                                  Allen, TX 75013
                                                  (214) 207-9066
                                                  Email: rgo@oake.com

                                                  Robert Maris
                                                  3710 Rawlins Street, Suite 1550
                                                  Dallas, TX 75219
                                                  (214) 706-0920
                                                  Email: RMaris@gpm-law.com

                                                  Attorneys for Defendants




                                              1
Case 3:17-cv-03201-N Document 435 Filed 10/09/20                   Page 2 of 53 PageID 26365



                                 CERTIFICATE OF SERVICE

       On October 9, 2020, I electronically submitted the foregoing document with the clerk of

court for the U.S. District Court, Northern District of Texas, using the electronic case filing system

of the court. I hereby certify that I have served all counsel and/or pro se parties of record

electronically or by another manner authorized by Federal Rule of Civil Procedure 5 (b)(2).


                                                      /s/ Robert G. Oake, Jr.
                                                      Robert G. Oake, Jr.
                                                      Attorney for Defendants




                                                  2
Case 3:17-cv-03201-N Document 435 Filed 10/09/20    Page 3 of 53 PageID 26366
  Trials@uspto.gov                                                 Paper 14
  571-272-7822                                         Date: April 16, 2020




         UNITED STATES PATENT AND TRADEMARK OFFICE
                         ____________

          BEFORE THE PATENT TRIAL AND APPEAL BOARD
                         ____________

                    LKQ CORPORATION AND
             KEYSTONE AUTOMOTIVE INDUSTRIES, INC.,
                          Petitioner,

                                      v.

            GM GLOBAL TECHNOLOGY OPERATIONS LLC,
                         Patent Owner.
                         ____________

                              IPR2020-00062
                             Patent D811,964 S
                               ____________

  Before KEN B. BARRETT, SCOTT A. DANIELS, and
  ROBERT L. KINDER, Administrative Patent Judges.

  KINDER, Administrative Patent Judge.



                                 DECISION
                  Denying Institution of Inter Partes Review
                               35 U.S.C. § 314




                                                                    Appx 001
Case 3:17-cv-03201-N Document 435 Filed 10/09/20            Page 4 of 53 PageID 26367
  IPR2020-00062
  Patent D811,964 S

                               I.      INTRODUCTION
        LKQ Corporation and Keystone Automotive Industries, Inc.
  (collectively, “Petitioner”) filed a Petition to institute an inter partes review
  of the claim for a vehicle front upper bumper in U.S. Patent No. D811,964 S
  (“the ’964 patent”). Paper 2 (“Pet.”). GM Global Technology Operations
  LLC (“Patent Owner”) filed a Preliminary Response to the Petition. Paper 8
  (“Prelim. Resp.”).
        Pursuant to our authorization (Paper 10), Petitioner filed a Preliminary
  Reply (Paper 11) addressing whether Petitioner improperly relied on a
  vehicle design that itself was not a patent or printed publication.
        We have authority to determine whether to institute an inter partes
  review under 35 U.S.C. § 314 and 37 C.F.R. § 42.4(a). Applying the
  standard set forth in 35 U.S.C. § 314(a), which requires demonstration of a
  reasonable likelihood that Petitioner would prevail with respect to the
  challenged claim, we do not institute an inter partes review of the
  challenged claim based on the grounds identified in the Order section of this
  Decision.
                              A.      Related Proceedings
        Petitioner filed petitions challenging the patentability of other design
  patents owned by Patent Owner, but none involving the ’964 patent. Pet. 3–
  4. Patent Owner also identifies the same proceedings but does not concede
  they are related. Paper 4.
                         B.         The ’964 Patent and Claim
        In an inter partes review, “a claim of a patent . . . shall be construed
  using the same claim construction standard that would be used to construe



                                            2

                                                                            Appx 002
Case 3:17-cv-03201-N Document 435 Filed 10/09/20        Page 5 of 53 PageID 26368
  IPR2020-00062
  Patent D811,964 S

  the claim in a civil action under 35 U.S.C. 282(b).” 37 C.F.R. § 42.100(b)
  (2019).
        With respect to design patents, it is well-settled that a design is
  represented better by an illustration than a description. Egyptian Goddess,
  Inc. v. Swisa, Inc., 543 F.3d 665, 679 (Fed. Cir. 2008) (en banc) (citing
  Dobson v. Dornan, 118 U.S. 10, 14 (1886)). Although preferably a design
  patent claim is not construed by providing a detailed verbal description, it
  may be “helpful to point out . . . various features of the claimed design as
  they relate to the . . . prior art.” Egyptian Goddess, 543 F.3d at 679–80; cf.
  High Point Design LLC v. Buyers Direct, Inc., 730 F.3d 1301, 1314–15
  (Fed. Cir. 2013) (remanding to district court, in part, for a “verbal
  description of the claimed design to evoke a visual image consonant with
  that design”).
        Based on the positions of the parties, and considering the relationship
  of the prior art to the claimed design, we find it helpful to describe verbally
  certain features of the claim for purposes of this Decision. See Egyptian
  Goddess, 543 F.3d at 680. We find Patent Owner’s description of the
  claimed design discussed below to be the most accurate in portraying the
  ornamental impression of the claimed vehicle front bumper.
        The ’964 patent (Ex. 1001) issued March 6, 2018. Id. at code (10),
  (45). The ’964 patent is titled “Vehicle Front Upper Bumper,” and the claim
  recites “[t]he ornamental design for a vehicle front bumper, as shown and
  described.” Id. at code (54), (57). The claim for the vehicle front upper
  bumper is represented in four claimed figures. Figures 1–3 are depicted and
  discussed below.




                                         3
                                                                              Appx 003
Case 3:17-cv-03201-N Document 435 Filed 10/09/20       Page 6 of 53 PageID 26369
  IPR2020-00062
  Patent D811,964 S




     Figure 1 of the ’964 patent is a perspective view of a front bumper. Id.
  The ’964 patent depicts a vehicle front upper bumper with complex surfaces
  and sloping top perimeter lines. Prominent depressions and openings on the
  left and right portions of the bumper highlight the design.
        As depicted, most elements in the design are drawn in solid lines, but
  some portion of the design is illustrated by broken lines. The Description of
  the invention explains:
        In the drawings, the portions shown by broken lines form no part
        of the claimed design.

  Id. at Description. See 37 C.F.R. § 1.152; see also MPEP § 1503.02,
  Subsection III, 9th ed. rev. 08.2017 Aug. 2017 (“Unclaimed subject matter
  may be shown in broken lines for the purpose of illustrating the environment
  in which the article embodying the design is used. Unclaimed subject matter
  must be described as forming no part of the claimed design or of a specified
  embodiment thereof.”).




                                        4
                                                                        Appx 004
Case 3:17-cv-03201-N Document 435 Filed 10/09/20          Page 7 of 53 PageID 26370
  IPR2020-00062
  Patent D811,964 S

        Petitioner offers a very simplified interpretation of the design claim.
  Petitioner states that “the design is for a vehicle bumper comprising two
  parts, an elongated upper section that is primarily flat, and a lower section
  that appears designed to encircle and hold the vehicle’s grille, lights, vents,
  and other elements of the front end of the vehicle.” Pet. 11. Referring to
  annotated Figure 2 of the design (below), Petitioner compresses the
  intricacies of the right and left section into a generic “bell-like” section,
  alleging that the invention comprises “a bell-like bulging section on a right
  side and a left side of the bumper,” and “an inward-facing polygonal-shaped,
  recessed opening in each bell-like bulging section.” Id.




     Petitioner’s annotated Figure 2 of the ’646 patent showing highlighted
            sections of the design on the right and left sides. Pet. 11.
        Patent Owner argues that Petitioner’s description of the claimed
  design in the present Petition ignores features of the claimed design and
  largely relies on “an overly-general approach” used to draw incomplete and
  misleading comparisons with the asserted prior art. Prelim. Resp. 1 (the
  petition “fails to address the design’s claimed features”). Patent Owner
  contends:




                                          5
                                                                            Appx 005
Case 3:17-cv-03201-N Document 435 Filed 10/09/20       Page 8 of 53 PageID 26371
  IPR2020-00062
  Patent D811,964 S

        The design includes complex surfaces and sloping top perimeter
        lines that direct a viewer’s focus centrally and evoke an athletic
        and agile posture. The depressions and openings on left and right
        portions of the bumper contribute to this appearance, as does the
        sloped surfaces and lines of the bumper profile when viewed
        from the side (as shown in FIG. 3, for example).

               LKQ ignores these specific features that contribute to the
        overall appearance of the ’964 Patent. For example, LKQ’s
        description fails to accurately convey the perimeter shape and
        surface contours of the left and right sections of the bumper
        reflected in the patent. LKQ describes these portions generically
        as “bell-like bulging sections,” but that ignores the nuances of
        the claimed design, which includes edges and complex surfaces
        tending to direct a viewer’s focus centrally and evoke an athletic
        and agile posture. As shown below, GM’s design—beneath
        LKQ’s yellow bell-shaped annotation—includes top and bottom
        perimeter edges (A) angled slightly downwards centrally to
        different degrees, tapering sections (B) that taper to different
        extents such that the “elongate horizontal portion is located
        slightly offset towards lower portions of the left and right bumper
        sections, and outer perimeter surfaces (C) angled in opposite
        directions, and to differing degrees, relative to vertical.
  Prelim. Resp. 15–16.




    Patent Owner’s annotated Figure 2 with letters A, B, and C added to lines
                      along the figure. Prelim. Resp. 16.




                                        6
                                                                          Appx 006
Case 3:17-cv-03201-N Document 435 Filed 10/09/20        Page 9 of 53 PageID 26372
  IPR2020-00062
  Patent D811,964 S

        Patent Owner contends that Petitioner’s “generic characterization of
  these features as ‘bell-like bulging sections’ ignores these features and
  mischaracterizes the invention.” Id. at 16–17. Petitioner also contends that
  Patent Owner has ignored the significance of “the depressions (shaded
  below in red) that lead from recessed openings in each of the left and right
  bumper sections.”




          Patent Owner’s Figure 2 with depressions shaded in red. Id.
  Patent Owner explains that “[t]hese depressions have a relatively extended
  length compared to the opening, extending centrally and forwardly a
  distance commensurate with the entire length of the recessed openings,” and
  further that Petitioner’s “generic characterization as ‘inward-facing
  polygonal-shaped’ openings additionally fails to acknowledge the relative
  orientations of the opening/depression, the angles of the top and bottom
  edges, or the vertical positioning relative to the purported ‘elongated
  horizontal bar.’” Id.
        Figure 3 of the ’964 patent, below, depicts the leading portion of the
  bumper that extends outwardly at a noticeable downward angle from the
  remainder of the bumper.




                                         7
                                                                            Appx 007
Case 3:17-cv-03201-N Document 435 Filed 10/09/20        Page 10 of 53 PageID 26373
   IPR2020-00062
   Patent D811,964 S




           Figure 3 of the ’964 patent showing a side elevational view.
   Also observable from the side view is a depression having a relatively
   extended length compared to the opening. The depression area extends
   forwardly a distance slightly more than the width of the recessed opening
   shown in this view. The leading portion of the bumper protrudes from the
   rest of the bumper forwardly with a boxy lip shape that angles downward.
   Petitioner does not specifically address this view of the claim, nor does
   Petitioner compare this view or the top plan view of Figure 4 to the prior art.
   See Pet. 7–8 (showing Figures 3 and 4 but with no discussion).
         Overall, we determine that a verbal description of the design is helpful
   in assessing the relevant ornamental features of the vehicle front bumper
   discussed above, including the complex surfaces and sloping top perimeter
   lines that direct a viewer’s focus centrally. An elongate horizontal portion
   that is narrow with top angled lines sloping slightly downward extends
   toward the middle. This central elongate horizontal portion also extends for
   about half the distance of the bumper. This central elongate horizontal

                                          8
                                                                          Appx 008
Case 3:17-cv-03201-N Document 435 Filed 10/09/20         Page 11 of 53 PageID 26374
   IPR2020-00062
   Patent D811,964 S

   portion expands into an outward area of each side with complex lines of
   curvature and a sloping indentation area.
         The outward area has perimeter edges angled slightly downwards
   centrally to different degrees, tapering sections that taper to different extents
   such that the elongate horizontal portion is located slightly offset towards
   lower portions of the left and right bumper sections, and outer perimeter
   surfaces angled in opposite directions, and to differing degrees, relative to
   vertical. Depressions lead from the recessed openings in each of the left and
   right bumper sections. These depressions have a relatively extended length
   compared to the opening, extending centrally and forwardly a distance
   commensurate with the entire length of the recessed openings. The side
   view of Figure 3 of the claim depicts a leading portion of the bumper, a boxy
   lip shape, which extends outwardly at a noticeable downward angle from the
   remainder of the bumper.
                       C.     References and Other Evidence
         The Petition relies on the following alleged prior art references:
         1. A web page print out from “NetCarShow.com” depicting the 2015
   Ford Edge purportedly retrieved from the “web.archive.org” with an archive
   date in 2015 (Ex. 1006).
         2. A web page print out from “media.ford.com” depicting the 2015
   Ford Edge purportedly retrieved from the “web.archive.org” with an archive
   date in 2014 (Ex. 1007).
         3. 2015 Ford Edge brochure, a web page print out from
   “motorologist.com” purportedly retrieved from the “web.archive.org” with
   an archive date in 2015 (Ex. 1008).




                                           9
                                                                            Appx 009
Case 3:17-cv-03201-N Document 435 Filed 10/09/20        Page 12 of 53 PageID 26375
   IPR2020-00062
   Patent D811,964 S

          4. A web page print out from “thetruthaboutcars.com” depicting the
   2016 Chevrolet Equinox purportedly retrieved from the “web.archive.org”
   with an archive date in 2015 (Ex. 1010).
          5. U.S. Patent No. D721,305 S, issued Jan. 20, 2015 (Ex. 1009,
   “George”).
          Petitioner supports its challenge with a declaration by James Gandy
   (Ex. 1003, “the Gandy Declaration”) and a declaration by Jason C. Hill
   (Ex. 1004, “the Hill Declaration”).
                  D.     The Alleged Grounds of Unpatentability
          Petitioner contends that the sole design claim is unpatentable on the
   following grounds (Pet. 6).1

       Reference(s)/Basis                                       35 U.S.C. §

       “A depiction of the 2015 Ford Edge (Exs. 1006–           102
       1008)”

       “A depiction of the 2015 Ford Edge (Exs. 1006–           103
       1008)”

       “[T]he 2015 Ford Edge in view of Patent Owner’s          103
       2016 Chevrolet Equinox (Ex. 1010)”

       “U.S. Patent No. D721,305 (‘George’) (Ex.1009)”          102

       “U.S. Patent No. D721,305 (‘George’) (Ex.1009)”          103

       “George (Ex.1009) in view of the 2016 Chevrolet          103
       Equinox (Ex.1010)”

   Pet. 13–14.


   1
     We list the grounds as Petitioner has set forth in its challenges. Pet. 13–
   14.

                                         10
                                                                           Appx 010
Case 3:17-cv-03201-N Document 435 Filed 10/09/20              Page 13 of 53 PageID 26376
   IPR2020-00062
   Patent D811,964 S

                                    II.     ANALYSIS
                               A.         Principles of Law
                1.   Anticipation
         The “ordinary observer” test for anticipation of a design patent is the
   same as that used for infringement, except that for anticipation, the patented
   design is compared with the alleged anticipatory reference rather than an
   accused design. Int’l Seaway Trading Corp. v. Walgreens Corp., 589 F.3d
   1233, 1238, 1240 (Fed. Cir. 2009). The ordinary observer test for design
   patent infringement was first enunciated by the Supreme Court in Gorham
   Co. v. White, 81 U.S. 511 (1871), as follows:
         [I]f, in the eye of an ordinary observer, giving such attention as
         a purchaser usually gives, two designs are substantially the same,
         if the resemblance is such as to deceive such an observer,
         inducing him to purchase one supposing it to be the other, the
         first one patented is infringed by the other.

   Id. at 528. The ordinary observer test requires the fact finder to consider all
   of the ornamental features illustrated in the figures that are visible at any
   time in the “normal use” lifetime of the accused product, i.e., “from the
   completion of manufacture or assembly until the ultimate destruction, loss,
   or disappearance of the article.” Int’l Seaway, 589 F.3d at 1241. Further,
   while the ordinary observer test requires consideration of the overall prior art
   and claimed designs,
         [t]he mandated overall comparison is a comparison taking into
         account significant differences between the two designs, not
         minor or trivial differences that necessarily exist between any
         two designs that are not exact copies of one another. Just as
         “minor differences between a patented design and an accused
         article’s design cannot, and shall not, prevent a finding of
         infringement” . . . so too minor differences cannot prevent a
         finding of anticipation.

                                              11
                                                                              Appx 011
Case 3:17-cv-03201-N Document 435 Filed 10/09/20        Page 14 of 53 PageID 26377
   IPR2020-00062
   Patent D811,964 S

   Id. at 1243 (citation omitted) (quoting Litton Sys., Inc. v. Whirlpool Corp.,
   728 F.2d 1423, 1444 (Fed. Cir. 1984)).
                2.     Obviousness
         In a challenge to a design patent based on obviousness under 35
   U.S.C. § 103, the ultimate inquiry is “whether the claimed design would
   have been obvious to a designer of ordinary skill who designs articles of the
   type involved.” Apple, Inc. v. Samsung Elecs. Co., 678 F.3d 1314, 1329
   (Fed. Cir. 2012) (quoting Durling v. Spectrum Furniture Co., 101 F.3d 100,
   103 (Fed. Cir. 1996)). This obviousness inquiry consists of two steps.
   Apple, 678 F.3d at 1329. In the first step, a primary reference (sometimes
   referred to as a “Rosen reference”) must be found, “the design characteristics
   of which are basically the same as the claimed design.” Id. (quoting In re
   Rosen, 673 F.2d 388, 391 (CCPA 1982)). This first step is itself a two-part
   inquiry under which “a court must both ‘(1) discern the correct visual
   impression created by the patented design as a whole; and (2) determine
   whether there is a single reference that creates “basically the same” visual
   impression.’” High Point Design, 730 F.3d at 1311–12 (quoting Durling,
   101 F.3d at 103).
         In the second step, the primary reference may be modified by
   secondary references “to create a design that has the same overall visual
   appearance as the claimed design.” Id. at 1311. However, the “secondary
   references may only be used to modify the primary reference if they are ‘so
   related [to the primary reference] that the appearance of certain ornamental
   features in one would suggest the application of those features to the other.’”
   Durling, 101 F.3d at 103 (quoting In re Borden, 90 F.3d 1570, 1575 (Fed.
   Cir. 1996)) (alteration in the original).


                                           12
                                                                            Appx 012
Case 3:17-cv-03201-N Document 435 Filed 10/09/20        Page 15 of 53 PageID 26378
   IPR2020-00062
   Patent D811,964 S

                             B.   The Ordinary Observer
         The parties offer varied definitions for the ordinary observer.
         Petitioner contends “the ordinary observer would be the retail
   consumer of vehicle front bumpers.” Pet. 31 (citing Ex. 1003 ¶ 35; Ex. 1004
   ¶ 26). Neither Petitioner, nor its declarants, further elaborate as to who may
   qualify as a retail consumer of front bumpers.
         Patent Owner argues that “the ordinary observer includes commercial
   buyers who purchase a replacement bumper to repair a customer’s vehicle,
   such as repair shop professionals.” Prelim. Resp. 6. Patent Owner notes that
   Petitioner has admitted in a related proceeding (IPR2020-00065) that
   “customers for aftermarket automotive parts primarily consist of
   professional auto body and mechanical repair shops who are knowledgeable
   about the automotive industry.” Id. at 6–7 (quoting IPR2020-00065, Paper
   2, 21) (emphasis omitted). Patent Owner points out that “[b]ecause a repair
   shop buyer reviews and analyzes various products as part of his or her job
   duties, that buyer is particularly discerning.” Id. at 7; Ex. 2001, 4 (“LKQ’s
   customers for aftermarket automotive parts primarily consist of professional
   auto body and mechanical repair shops who are knowledgeable about the
   automotive industry.”).
         Patent Owner has presented credible argument and evidence as to why
   the ordinary observer would be a repair shop professional. Our analysis,
   however, reaches the same result using either parties’ definition of the
   ordinary observer. That is say, the evidence on the record before us
   demonstrates that the asserted prior art designs have such distinct
   characteristics that either ordinary observer (the retail consumer or the repair
   shop professional) would not confuse the prior art designs for the design


                                         13
                                                                           Appx 013
Case 3:17-cv-03201-N Document 435 Filed 10/09/20         Page 16 of 53 PageID 26379
   IPR2020-00062
   Patent D811,964 S

   claimed by the ’964 patent. Accordingly, for purposes of our analysis in this
   proceeding, we adopt Petitioner’s understanding of the ordinary observer as
   the retail consumer of vehicle front bumpers. This ordinary observer would
   be more discerning than an average person because a vehicle front bumper is
   an expensive purchase usually made to return a damaged vehicle to original
   form. Ex. 2001, 10, 13, 14 (Petitioner conveying the importance of
   automobile repair parts looking the same and noting that purchases are made
   by informed customers.).
                       C.     The Designer of Ordinary Skill

         Petitioner’s contends that “a designer of ordinary skill would be an
   individual who has at least an undergraduate degree in transportation or
   automotive design and work experience in the field of transportation design,
   or someone who has several years’ work experience in the field of
   transportation or automotive design.” Pet. 29.
         Patent Owner responds that “[a] designer of ordinary skill in the art
   . . . would have at least an undergraduate degree in automotive design, or
   other related industrial design field, with at least two years of relevant
   practical experience in designing automotive body parts.” Prelim. Resp. 8.
         Petitioner’s formulation of the designer of ordinary skill in the art is
   somewhat vague because of the use of terms such as “at least” and “several
   years’ work” without further elaboration. Apart from the use of these vague
   terms, we find no discernible difference in the parties’ formulation of the
   designer of ordinary skill in the art. For purposes of this Decision, we
   proceed with the understanding that the designer of ordinary skill is an
   individual with an undergraduate degree in transportation, automotive, or




                                          14
                                                                            Appx 014
Case 3:17-cv-03201-N Document 435 Filed 10/09/20          Page 17 of 53 PageID 26380
   IPR2020-00062
   Patent D811,964 S

   industrial design, and with at least two years of relevant practical experience
   in the field of transportation or automotive design.

     D.     Grounds of Petition Not Based on Patent or Printed Publications

          Patent Owner contends that “[g]rounds 1-3 fail because they are based
   on a physical vehicle—the ‘2015 Ford Edge’—not ‘patents or printed
   publications.’” Prelim. Resp. 8–10. Patent Owner also notes that Exhibits
   1006–1008 are all distinct documents with unclear publication dates and
   therefore do not quality as “printed publications.” Id. at 10–11.
          Patent Owner’s concerns are well-grounded because the Petition
   alleges that the claim of the ’964 patent is “anticipated by a depiction of the
   2015 Ford Edge.” Pet. 13. Petitioner thereafter cites three Internet web
   page print outs that show the depiction of the 2015 Ford Edge. The Petition
   never specifically states that it is relying on any one of these print outs as the
   sole printed publication – anticipation requires a single reference. In fact,
   the Petition cites Exhibit 1007 in an attempt to show the design of the 2015
   Ford Edge was made publicly available as of June 28, 2014, but then relies
   on other images of other exhibits (having different purported publication
   dates) in its discussion of the design of the 2015 Ford Edge. Pet. 31.
          In its Petition for Grounds 1–3, Petitioner offers a confusing analysis
   seemingly relying on the design of an actual vehicle and not a printed
   publication as the basis for its analysis. Likewise, Petitioner’s declarants
   offer no clarification and further confuse the analysis by again relying on the
   2015 Ford Edge and not a printed publication as the basis for
   unpatentability. See Ex. 1003 ¶¶ 44, 47 (“The 2015 Ford Edge Anticipates
   the Claim of the ’964 Patent”); Ex. 1004 ¶ 51 (“The 2015 Ford Edge
   Anticipates the Claim of the ’964 Patent.”).


                                          15
                                                                             Appx 015
Case 3:17-cv-03201-N Document 435 Filed 10/09/20         Page 18 of 53 PageID 26381
   IPR2020-00062
   Patent D811,964 S

         Petitioner attempts to clarify the record in its Preliminary Reply
   asserting “Petitioner bases its first two grounds on Ex. 1008, the 2015 Ford
   Edge brochure, alone.” Paper 11, 2. Petitioner points out that Exhibit 1008
   is frequently cited in the Petition and compared to the claim of the ’964
   patent. Petitioner also cites to Hulu, LLC v. Sound View Innovations, LLC,
   Case No. IPR2018-01039, Paper 29 (PTAB Dec. 20, 2019), and contends
   that Petitioner “has additional evidence—the Internet Archive Affidavit—
   that establishes the public accessibility of [Exhibit] 1008.” Id. at 3, n.2.
         For purposes of our analysis, we will treat Exhibit 1008 as the primary
   reference asserted by Petitioner for Grounds 1–3. We also presume, for
   purposes of our analysis, that Exhibit 1008 was a printed publication
   published before the priority date of the ’964 patent.

       E.     Anticipation Based on 2015 Ford Edge (Exs. 1008 and 1009)

         We examine Petitioner’s two anticipation grounds, one based on
   Exhibit 1008 and one based on Exhibit 1009, concurrently. While Exhibit
   1008 is a webpage depicting the 2015 Ford Edge, Exhibit 1009 is an issued
   design patent (“George”) that also depicts, or covers, the 2015 Ford Edge.
   See Pet. 2; Prelim. Resp. 39; Ex. 1003 ¶ 45 (“I understand that its
   ‘embodiment’ is the 2015 Ford Edge.”). Below, we place page 7 of Exhibit
   1008 alongside Figure 3 of George to show the similarity of the two designs.




                                          16
                                                                            Appx 016
Case 3:17-cv-03201-N Document 435 Filed 10/09/20        Page 19 of 53 PageID 26382
   IPR2020-00062
   Patent D811,964 S

   Exhibit 1008 (left) and Exhibit 1009 (right) both showing a front view of the
                          bumper of the 2015 Ford Edge.

   Although Petitioner conducts a separate anticipation analysis based on each
   reference (Pet. 31–37, 44–48), the faults we examine below are equally
   applicable to both grounds, so we combine our analysis for efficiency.
         Petitioner contends that the ’964 patent claim is anticipated by the
   2015 Ford Edge (Ex. 1008 and George). Id. Petitioner argues that to the
   ordinary observer, the design disclosed by the 2015 Ford Edge is
   substantially the same as that claimed in the ’964 patent, such that the
   resemblance would deceive such an observer, inducing him to purchase one
   supposing it to be the other. Pet. 31–37, 44–48.
         Petitioner draws a highlighted bell section around the ends of each
   design as depicted below.




   Petitioner’s annotated Figure 2 of the ’964 patent compared to Exhibit 1008
              (2015 Ford Edge) with added highlighting. Pet. 33–34.

   Petitioner then alleges that
         the ’964 Patent and the 2015 Ford Edge share the following
         design elements: 1) a bell-like bulging section on a left side and
         a right side of the bumper . . . 2) an inward-facing, polygonal-
         shaped, recessed opening in each bell-like bulging section . . . 3)
         an elongated horizontal bar extending across the bumper
         connecting the left and the right bell-like, bulging sections.


                                         17
                                                                           Appx 017
Case 3:17-cv-03201-N Document 435 Filed 10/09/20        Page 20 of 53 PageID 26383
   IPR2020-00062
   Patent D811,964 S

   Id. at 34–36.
         Patent Owner contends that Petitioner fails to demonstrate that the
   2015 Ford Edge anticipates the claimed design. Prelim. Resp. 20, 39.
   Patent Owner first alleges that Petitioner’s “description of the claimed
   design is insufficient because it focuses on design ‘concepts’ generic to
   many vehicle bumpers, rather than addressing the features of the claimed
   design.” Id. at 14. Patent Owner argues that Petitioner’s
         description fails to accurately convey the perimeter shape and
         surface contours of the left and right sections of the bumper
         reflected in the patent. LKQ describes these portions generically
         as ‘bell-like bulging sections,’ but that ignores the nuances of the
         claimed design, which includes edges and complex surfaces
         tending to direct a viewer’s focus centrally and evoke an athletic
         and agile posture.
   Id. at 15–16. As detailed below, we agree with Patent Owner’s assessment.
         By categorizing the most intricate and complex features of the design
   in generic terms, for example as a “bell-like bulging section,” Petitioner has
   avoided detailing the unique features of the design. See Pet. 11. Petitioner’s
   declarants also adopt these generic descriptions verbatim, and, as such, we
   do not find their testimony useful. See Ex. 1003 ¶¶ 33, 50, 72; Ex. 1004
   ¶¶ 31, 54, 75. Petitioner’s focus on general design concepts, like a bell-
   shape, leads to a generic description of a vehicle bumper, rather than
   presenting an accurate visual image of the claimed design. Petitioner has
   also avoided discussing the differences between the claimed design and the
   2015 Ford Edge (Ex. 1008 and George) by doing the same.
         For example, Petitioner fails to address the extended depressions
   positioned inwardly of the “polygonal-shaped, recessed opening,” the actual
   appearance of the “polygonal-shaped, recessed opening,” and the


                                         18
                                                                            Appx 018
Case 3:17-cv-03201-N Document 435 Filed 10/09/20       Page 21 of 53 PageID 26384
   IPR2020-00062
   Patent D811,964 S

   contributions of these features to the overall appearance of the claimed
   design. See Pet. 11–13. As depicted below, the claimed design includes a
   depression that is substantially elongated and larger compared to the
   “polygonal-shaped” opening. As also seen below, the “opening” itself has a
   distinctive shape provided by the angles and dimensions of the edges that
   define the “opening.” These features are shown in solid lines, and contribute
   to the overall appearance of the claimed design.




    Patent Owner’s annotated Figure 2 of the ’954 patent (top) as compared to


                                        19
                                                                           Appx 019
Case 3:17-cv-03201-N Document 435 Filed 10/09/20         Page 22 of 53 PageID 26385
   IPR2020-00062
   Patent D811,964 S

     Petitioner’s annotated image from Exhibit 1008 (middle) and annotated
            Figure 3 of George (bottom). Pet. 36, 47; Prelim. Resp. 23.

         As depicted in Figure 2 of the ’964 patent, seen above, the depressions
   of the claimed design have a relatively extended length compared to the
   opening, and extend inwardly and forwardly a distance commensurate with
   the entire length of the recessed openings. Comparatively, this claimed
   design is in stark contrast to the relative shape and dimensions of the
   depression of the 2015 Ford Edge, which has a length that is only a fraction
   of the length of the entire opening, and a shape that is different from the
   shape of the claimed design. See Prelim. Resp. 23–24. As also depicted
   above, the openings of the ’964 patent have smooth, rounded corners; the
   top edges are angled downwardly from right to left, while the bottom edge is
   angled upwardly from right to left; and the inner and outer side edges of the
   opening have a similar angle relative to a vertical direction. Id. Further, the
   claimed design has a tapering/varied height of the elongated center
   horizontal bar that is not found in the 2015 Ford Edge. Id. at 28–30.
         In the 2015 Ford Edge, as depicted below, the opening is defined by
   sharp corners, particularly the arrow-shaped inward side of the opening. Id.
   at 24. Both the top and bottom edges of the opening are angled downwardly
   from right to left, and inner and outer sides having significantly different
   angles relative to a vertical direction. Id. Petitioner has failed to address
   these claimed design characteristics.




                                           20
                                                                             Appx 020
Case 3:17-cv-03201-N Document 435 Filed 10/09/20       Page 23 of 53 PageID 26386
   IPR2020-00062
   Patent D811,964 S




       Petitioner’s annotated Figure 1 of the ’964 patent (left) compared to
      Petitioner’s annotated figure from Exhibit 1008 (right) both showing a
               yellow highlight over the opening. Prelim. Resp. 24.

         Petitioner’s analysis and comparison of the designs is particularly
   deficient when it comes to the side view. Petitioner ignores the features
   shown in the invention’s side view—Petitioner does not compare the side
   view shown in Figure 3 to the 2015 Ford Edge at all. See Pet. 31–37.
   Comparison of Figure 3 with the 2015 Ford Edge, as shown below, confirms
   additional differences not addressed by Petitioner. See Prelim. Resp. 25–26.




   Petitioner’s annotated Figure 3 of the ’964 patent (left) compared to Exhibit
                  1008 (middle) and Figure 5 of George (right).

   As shown above in Figure 3, the claimed design includes an outwardly-
   protruding leading portion, angled noticeably downward. The 2015 Ford
   Edge does not have such a significant protruding leading portion with a
   noticeable downward angle. Petitioner also fails to analyze the actual
   appearance and specific design characteristics of the extended depressions
   positioned inwardly (to the left in the view of Figure 3 above) of the

                                         21
                                                                            Appx 021
Case 3:17-cv-03201-N Document 435 Filed 10/09/20         Page 24 of 53 PageID 26387
   IPR2020-00062
   Patent D811,964 S

   “polygonal-shaped, recessed opening,” or of the “openings” themselves. See
   Prelim. Resp. 26. As seen above, the relative dimensions of the depression
   compared to the openings differ dramatically between the ’964 patent and
   the 2015 Ford Edge (Exhibit 1008 and George), as plainly visible from the
   side view comparison above. Again, Petitioner fails to address, or even
   acknowledge, these significant differences in design characteristics and
   appearance. Petitioner also fails to compare the top plan view of Figure 4 of
   the ’964 patent to the prior art designs.
         Based on the distinct differences between the designs discussed above
   and the overall lack of similarity in the overall designs, we are not persuaded
   an ordinary observer would recognize the designs as substantially the same.
   Further, we do not believe that the ordinary observer would be deceived to
   purchase one supposing it to be the other. Accordingly, we determine that
   Petitioner has failed to establish a reasonable likelihood that the claim of the
   ’964 patent is anticipated based on Exhibit 1008. Likewise, we determine
   that Petitioner has failed to establish a reasonable likelihood that the claim of
   the ’964 patent is anticipated based on George (Exhibit 1009).

            F.     Obviousness Grounds Based on the 2015 Ford Edge
         Petitioner contends the ornamental design for the ’964 patent would
   have been obvious to a designer of ordinary skill based on four grounds –
   two based on “the 2015 Ford Edge” (Exhibit 1008) and two based on George
   (Exhibit 1009). Pet. 13–14. Because, for the reasons discussed below, we
   disagree that the 2015 Ford Edge and George have basically the same design
   as the claimed design, and because Petitioner fails to create a design that has
   the same overall visual appearance as the claimed design, we determine that
   Petitioner has not demonstrated a reasonable likelihood that the claim of the


                                          22
                                                                            Appx 022
Case 3:17-cv-03201-N Document 435 Filed 10/09/20         Page 25 of 53 PageID 26388
   IPR2020-00062
   Patent D811,964 S

   ’964 patent would have been unpatentable over either reference, alone, or in
   combination with Exhibit 1010.
         Petitioner contends “[t]here is one minor difference between the 2015
   Ford Edge and the claimed design.” Pet. 38. Specifically, “[t]he horizontal
   middle bar of the 2015 Ford Edge has no center bevel whereas the ’964
   Patent has such a bevel.” Id. Petitioner then asserts two obviousness
   theories, either “the addition of a center bevel is a de minimis difference to
   the overall visual appearance of the design and is an ‘insubstantial change
   that would have been obvious to a skilled designer,’” or in the alternative,
   “the single claim of the ’964 Patent is unpatentable as obvious over the 2015
   Ford Edge in view of Patent Owner’s 2016 Chevrolet Equinox (Ex. 1010).”
   Id. at 38–40.
         As for just the center bevel, we agree with Petitioner that this feature
   is fairly minor to the overall design. However, the substantial differences in
   the designs discussed above are again ignored by Petitioner. Petitioner’s
   obviousness theories are based on the flawed premise that there is only one
   minor difference between the 2015 Ford Edge (Exhibit 1008 and George)
   and the claimed design. By failing to recognize the actual differences in the
   designs and offer some theory as to how the primary reference could be
   modified to ornamentally show those differences, Petitioner’s obviousness
   grounds fair no better than the anticipation grounds.
         As discussed previously regarding anticipation, there are actually
   multiple readily apparent differences between the claimed design and the
   2015 Ford Edge, but Petitioner never acknowledges these differences, much
   less properly analyzes these features of the claimed design in comparison to
   the 2015 Ford Edge. We agree with Patent Owner that “the actual


                                          23
                                                                            Appx 023
Case 3:17-cv-03201-N Document 435 Filed 10/09/20         Page 26 of 53 PageID 26389
   IPR2020-00062
   Patent D811,964 S

   appearance of every single element in Petitioners’ characterization of the
   claimed design—the ‘bell-like bulging section,’ the ‘polygonal-shaped,
   recessed opening,’ and the ‘elongated horizontal bar’—would have needed
   to be modified in order to recreate the claimed design.’” Prelim. Resp. 32.
   Thus, even if Petitioner’s primary Rosen references (Exhibit 1008 and
   George) were altered to incorporate a “center bevel,” Petitioner still has not
   persuasively established why the result would create a design that has the
   same overall visual appearance as the claimed design. As examined above,
   the resulting ornamental design would still lack readily apparent features of
   the claimed design, including a substantially elongated and larger depression
   relative to the opening, the shape of the opening, the tapering/varied height
   of the central elongated horizontal bar, including its angled top edges, and
   the unique protruding profile of the front portion, particularly as viewed
   from the side.
         Accordingly, we determine that Petitioner has failed to establish a
   reasonable likelihood that the claim of the ’964 patent would have been
   obvious based on: (1) Exhibit 1008 alone, (2) Exhibit 1008 in view of
   Exhibit 1010, (3) George alone, and (4) George in view of Exhibit 1010.

                               III.     CONCLUSION
         We conclude that Petitioner has failed to demonstrate a reasonable
   likelihood of prevailing with respect to its challenge to the patentability of
   the ’964 patent claim.


                                      IV.   ORDER
         For the foregoing reasons, it is



                                            24
                                                                            Appx 024
Case 3:17-cv-03201-N Document 435 Filed 10/09/20    Page 27 of 53 PageID 26390
   IPR2020-00062
   Patent D811,964 S

         ORDERED that the Petition is denied as to the challenged claim of
   the ’964 patent, and no trial is instituted.




                                           25
                                                                      Appx 025
Case 3:17-cv-03201-N Document 435 Filed 10/09/20   Page 28 of 53 PageID 26391
   IPR2020-00062
   Patent D811,964 S


   For PETITIONER:

   Barry F. Irwin, P.C.
   Reid P. Huefner
   Irwin IP LLC
   birwin@irwinip.com
   rhuefner@irwinip.com

   For PATENT OWNER:

   Dorothy P. Whelan
   Craig A. Deutsch
   Grace J. Kim
   Jennifer J. Huang
   Joseph A. Herriges
   Fish & Richardson P.C.
   PTABInbound@fr.com
   whelan@fr.com
   deutsch@fr.com
   gkim@fr.com
   jhuang@fr.com
   herriges@fr.com




                                     26
                                                                   Appx 026
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 1 of 17 Page ID #:772
  Case 3:17-cv-03201-N Document 435 Filed 10/09/20 Page 29 of 53 PageID 26392



    1 LTL ATTORNEYS LLP
      Enoch Liang (SBN 212324)
    2
      enoch.liang@ltlattorneys.com
    3 Michael Song (SBN 243675)
      michael.song@ltlattorneys.com
    4
      Vincent M. Pollmeier (SBN 210684)
    5 vincent.pollmeier@ltlattorneys.com
      300 S. Grand Ave., 14th Floor
    6
      Los Angeles, CA 90071
    7 Tel: 213-612-8900
    8 Fax: 213-612-3773
    9 Attorneys for Defendants
   10 DEPO AUTO PARTS INDUSTRIAL CO., LTD.
      and MAXZONE VEHICLE LIGHTING CORP.
   11
   12                      UNITED STATES DISTRICT COURT

   13                         CENTRAL DISTRICT OF CALIFORNIA
   14                                    SOUTHERN DIVISION
   15
        HYUNDAI MOTOR AMERICA, INC.,               Case No. 8:18-cv-02151-JVS-KES
   16   a California corporation, HYUNDAI
   17   MOTOR COMPANY, a Korean                    MEMORANDUM OF POINTS
        corporation,                               AND AUTHORITIES IN
   18                                              SUPPORT OF DEFENDANTS’
   19                        Plaintiffs,           PARTIAL MOTION TO DISMISS
                                                   PLAINTIFFS’ CLAIMS FOR
   20          v.                                  PATENT INFRINGEMENT
   21                                           Date: Monday, September 9, 2019
        DEPO AUTO PARTS INDUSTRIAL
   22                                           Time: 1:30 p.m.
        CO., LTD., a Taiwanese corporation, and
                                                Place: Ctrm. 10C
   23   MAXZONE VEHICLE LIGHTING
                                                Judge: Hon. James V. Selna
        CORP., a California corporation,
   24
   25                        Defendants.
   26
   27
   28
        CASE NO. 8:18-cv-02151-JVS-KES                       MEMO. OF P. & A. IN SUPPORT OF
                                                                        Appx 027
                                                           DEFENDANTS’ MOTION     TO DISMISS
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 2 of 17 Page ID #:773
  Case 3:17-cv-03201-N Document 435 Filed 10/09/20 Page 30 of 53 PageID 26393



    1                                        TABLE OF CONTENTS
    2                                                                                                              Page(s)
    3
        I.    INTRODUCTION ............................................................................................. 1
    4
        II.   FACTUAL BACKGROUND ........................................................................... 1
    5
    6         A.      Asserted Patents ...................................................................................... 1
    7         B.      Accused Products .................................................................................... 3
    8 III.    LEGAL STANDARD ....................................................................................... 4
    9
      IV.     THE COURT SHOULD DISMISS HYUNDAI’S CLAIMS FOR
   10         PATENT INFRINGEMENT AGAINST HEADLAMPS NOT
              DEPICTED IN THE ASSERTED PATENTS .................................................. 5
   11
   12         A.      The Asserted Patents Are Limited to the Headlamp on One Side
                      (Either the Driver-Side or Passenger-Side) of an Automobile ............... 5
   13
   14         B.      No Reasonable Factfinder Would Find That a Headlamp on One
                      Side of an Automobile Is Substantially Similar to the Headlamp
   15                 on the Opposite Side of the Automobile ................................................. 8
   16 V.      CONCLUSION ............................................................................................... 12
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
         CASE NO. 8:18-cv-02151-JVS-KES                     -i-                       MEMO. OF P. & A. IN SUPPORT OF
                                                                                    DEFENDANTS’Appx
                                                                                                 MOTION  028
                                                                                                           TO DISMISS
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 3 of 17 Page ID #:774
  Case 3:17-cv-03201-N Document 435 Filed 10/09/20 Page 31 of 53 PageID 26394



    1                                         TABLE OF AUTHORITIES
    2 Cases
    3
      Anderson v. Kimberly-Clark Corp.,
    4   570 Fed. Appx. 927 (Fed. Cir. 2014)....................................................................... 9
    5
      Ashcroft v. Iqbal,
    6   556 U.S. 662 (2009)................................................................................................. 5
    7
      Bell Atl. Corp. v. Twombly,
    8   550 U.S. 544 (2007)............................................................................................. 4, 5
    9
      Catalina Lighting, Inc. v. Lamps Plus, Inc.,
   10
        295 F.3d 1277 (Fed. Cir. 2002) ............................................................................... 8
   11
      Colida v. Nokia, Inc.,
   12
        347 Fed. Appx. 569 (Fed. Cir. 2009)....................................................................... 9
   13
      Dorman Products, Inc. v. Paccar, Inc.,
   14
        201 F. Supp. 3d 663 (E.D. Penn. 2016) ............................................................... 7, 8
   15
      Egyptian Goddess, Inc. v. Swisa, Inc.,
   16
        543 F.3d 665 (Fed. Cir. 2008) ......................................................................... 5, 6, 8
   17
      Elmer v. ICC Fabricating, Inc.,
   18
        67 F.3d 1571 (Fed. Cir. 1995) ................................................................................. 5
   19
      Enerlites, Inc. v. Century Prods. Inc.,
   20
        2018 WL 4859947 (C.D. Cal. Aug. 13, 2018) ........................................................ 8
   21
      Goodyear Tire & Rubber Co. v. Hercules Tire & Rubber Co., Inc.,
   22
        162 F.3d 1113 (Fed. Cir. 1998) ............................................................................... 6
   23
   24 Gorham Co. v. White,
        81 U.S. 511 (1872)................................................................................................... 8
   25
   26 Manzarek v. St. Paul Fire & Marine Ins. Co.,
        519 F.3d 1025 (9th Cir. 2008) ................................................................................. 5
   27
   28
          CASE NO. 8:18-cv-02151-JVS-KES                       -ii-                     MEMO. OF P. & A. IN SUPPORT OF
                                                                                      DEFENDANTS’Appx
                                                                                                   MOTION  029
                                                                                                             TO DISMISS
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 4 of 17 Page ID #:775
  Case 3:17-cv-03201-N Document 435 Filed 10/09/20 Page 32 of 53 PageID 26395



    1 Markman v. Westview Instruments, Inc.,
       517 U.S. 370 (1996)................................................................................................. 6
    2
    3 MSA Prods., Inc. v. Nifty Home Prods., Inc.,
       883 F. Supp. 2d 535 (D. N.J. 2012) ......................................................................... 9
    4
    5 Nuvasive, Inc. v. Alphatec Holdings, Inc.,
        2018 WL 2734881 (S.D. Cal. May 14, 2018) ......................................................... 9
    6
    7 Oakley, Inc. v. Trillion Top Co. Ltd. LLC,
    8   2018 WL 5099484 (C.D. Cal. June 4, 2018) ........................................................... 6

    9 OddzOn Prods., Inc. v. Just Toys, Inc.,
   10   122 F.3d 1396 (Fed. Cir. 1997) ............................................................................... 6

   11 Performance Designed Products LLC v. Mad Catz, Inc.,
   12   2016 WL 3552063 (S.D. Cal. June 29, 2016) ......................................................... 9

   13 SCD Characters LLC v. Telebrands Corp.,
   14   2015 WL 4624200 (C.D. Cal. Aug. 3, 2015) .......................................................... 9

   15
         Statutes
   16
   17 35 U.S.C. § 289............................................................................................................ 8
   18 37 C.F.R. § 1.152 ......................................................................................................... 7
   19
   20 Rules
   21
         Federal Rule of Civil Procedure 8(a)(2) ...................................................................... 4
   22
   23 Federal Rule of Civil Procedure 12 (b)(6) ....................................................... 1, 4, 5, 9
   24 M.P.E.P. at § 1503 ....................................................................................................... 6
   25
      M.P.E.P. at § 1504.01(b) ............................................................................................. 7
   26
   27
   28
           CASE NO. 8:18-cv-02151-JVS-KES                        -iii-                     MEMO. OF P. & A. IN SUPPORT OF
                                                                                         DEFENDANTS’Appx
                                                                                                      MOTION  030
                                                                                                                TO DISMISS
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 5 of 17 Page ID #:776
  Case 3:17-cv-03201-N Document 435 Filed 10/09/20 Page 33 of 53 PageID 26396



    1 I.        INTRODUCTION
    2           Pursuant to Federal Rule of Civil Procedure 12 (b)(6), Defendants Depo Auto
    3 Parts Industrial Co., Ltd. and Maxzone Vehicle Lighting Corp. (collectively,
    4 “Defendants”) move the Court for an Order dismissing Plaintiffs Hyundai Motor
    5 America, Inc. and Hyundai Motor Company’s (collectively, “Hyundai” or
    6 “Plaintiffs”) claims for infringement against headlamps not depicted or claimed in the
    7 asserted design patents for failure to state a claim upon which relief can be granted.
    8           In their First Amended Complaint, Plaintiffs allege that Defendants infringe
    9 twenty-one U.S. design patents, each claiming “[t]he ornamental design for a
   10 [headlamp / head lamp] for an automobile, as shown and described.” Each asserted
   11 patent shows only a headlamp for one side of an automobile (e.g., either the driver-
   12 side or the passenger-side) and none of the asserted patents include any language
   13 describing the mirror image of the depicted headlamp as a claimed embodiment.
   14 Thus, as a matter of law, the asserted patents only cover the headlamp for one side of
   15 an automobile—either the driver-side or the passenger-side.
   16           Plaintiffs, however, allege that both driver-side and passenger-side headlamps
   17 infringe each of the asserted patents. But a driver-side headlamp is sufficiently
   18 distinct from a passenger-side headlamp (and vice versa) that an ordinary observer
   19 would never be deceived into purchasing one supposing it be the other. Thus, the
   20 First Amended Complaint fails to allege a plausible claim that the headlamp on the
   21 opposite side of the one depicted in each asserted patent infringes the asserted patents.
   22           For these reasons, the Court should grant Defendants’ partial motion to dismiss.
   23 II.       FACTUAL BACKGROUND
   24           A.     Asserted Patents
   25           In their First Amended Complaint, Plaintiffs allege that Defendants have
   26 infringed twenty-one U.S. design patents, each directed to a headlamp for a particular
   27 automobile. See 1st. Am. Compl. at ¶¶ 13, 19, 25, 31, 37, 43, 49, 55, 61, 67, 73, 79,
   28 85, 91, 97, 103, 109, 115, 121, 127, 133, 139 (Dkt. No. 36). Each asserted patent
           CASE NO. 8:18-cv-02151-JVS-KES         -1-               MEMO. OF P. & A. IN SUPPORT OF
                                                                  DEFENDANTS’Appx
                                                                               MOTION 031TO DISMISS
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 6 of 17 Page ID #:777
  Case 3:17-cv-03201-N Document 435 Filed 10/09/20 Page 34 of 53 PageID 26397



    1 claims “[t]he ornamental design for a [headlamp / head lamp] for an automobile, as
    2 shown and described.” Id. at Exs. 1-21 (Dkt. Nos. 36-1 through 36-21). Each asserted
    3 patent only shows a headlamp for one side of an automobile, e.g., either the driver-
    4 side or the passenger-side. Id. None of the asserted patents include any language
    5 describing the mirror image of the depicted headlamp as a claimed embodiment. Id.
    6 A summary of the asserted patents is set forth in the table below:
    7
         Claim Patent No.                   Title                   Model             Side
    8
            1      D683,484       Headlamp for an Automobile Genesis Coupe         Passenger
    9       2      D664,690       Headlamp for an Automobile     Elantra GT        Passenger
   10       3      D660,476        Headlamp for Automobiles        Veloster          Driver
   11       4      D660,474        Headlamp for Automobiles        Veloster          Driver
   12       5      D657,898       Headlamp for an Automobile       Genesis         Passenger
   13       6      D657,897       Headlamp for an Automobile       Genesis         Passenger
   14       7      D655,835        Headlamp for Automobiles         Accent           Driver
   15       8      D652,551        Headlamp for Automobiles        Elantra         Passenger
   16       9      D645,591        Headlamp for Automobiles         Azera            Driver
   17      10      D640,812        Headlamp for Automobiles        Elantra         Passenger

   18      11      D637,319        Headlamp for Automobiles    Sonata Hybrid       Passenger
           12      D631,583        Headlamp for Automobiles        Tucson          Passenger
   19
           13      D617,478        Headlamp for Automobiles         Sonata           Driver
   20
           14      D759,865        Headlamp for Automobiles        Tucson          Passenger
   21
           15      D709,217        Headlamp for Automobiles        Santa Fe        Passenger
   22
           16      D738,003        Headlamp for Automobiles        Elantra         Passenger
   23
           17      D739,057        Headlamp for Automobiles        Elantra         Passenger
   24
           18      D771,292        Headlamp for Automobiles        Elantra         Passenger
   25      19      D715,981       Head Lamp for Automobiles        Tucson          Passenger
   26      20      D760,413       Head Lamp for Automobiles        Tucson          Passenger
   27      21      D771,293       Head Lamp for Automobiles        Elantra         Passenger
   28
        CASE NO. 8:18-cv-02151-JVS-KES        -2-                MEMO. OF P. & A. IN SUPPORT OF
                                                               DEFENDANTS’Appx
                                                                            MOTION  032
                                                                                      TO DISMISS
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 7 of 17 Page ID #:778
  Case 3:17-cv-03201-N Document 435 Filed 10/09/20 Page 35 of 53 PageID 26398



    1            B.      Accused Products
    2            In their First Amended Complaint, Plaintiffs allege that “[t]he infringing
    3 products include, but are not limited to, at least the replacement headlamps advertised
    4 by Defendants for the Hyundai [Genesis Coupe / Elantra GT / Veloster / Genesis /
    5 Accent / Elantra / Azera1 / Sonata Hybrid / Tucson / Sonata / Santa Fe] [at
    6 https://depo.com.tw2 / at https://www.maxzone.com]. See 1st. Am. Compl. at ¶¶ 19,
    7 25, 31, 37, 43, 49, 55, 61, 67, 73, 79, 85, 91, 97, 103, 109, 115, 121, 127, 133, 139
    8 (Dkt. No. 36). The First Amended Complaint does not include photographs of each
    9 accused product and does not include comparisons of each of the figures in the
   10 asserted patents to photographs of the accused products. See generally id. Rather,
   11 Plaintiffs only included a comparison of one view from three asserted patents (i.e.,
   12 U.S. Patent Nos. D652,551, D655,835, and D631,583) compared to the driver-side
   13 replacement headlamps for three automobiles. Id. at ¶ 17.
   14            Notably, Plaintiffs misleadingly manipulated some of the figures in the asserted
   15 patents in an attempt to demonstrate infringement in their complaints. For example,
   16 U.S. Patent No. D631,583 depicts a passenger-side headlamp, but Plaintiff included
   17 a mirror-image of the figure from the ’583 patent in their First Amended Complaint
   18 in an attempt to show infringement by a driver-side headlamp. Compare id. at Ex. 12
   19 (Dkt. No. 36-12) with id. at ¶ 17 (Dkt. No. 36). Similarly, while the figure of U.S.
   20 Patent No. D652,551 is not visible in the First Amended Complaint, Plaintiffs’
   21 original Complaint shows that, even though the ’551 patent claims a passenger-side
   22 headlamp, Plaintiffs included a mirror-image of the figure from the ’551 patent in an
   23 attempt to show infringement by a driver-side headlamp. Compare Compl. Ex. 8
   24 (Dkt. No. 1-8) with Compl. at ¶ 17 (Dkt. No. 1); 1st Am. Comp. at ¶ 17 (Dkt. No. 36).
   25
   26   1
             Plaintiffs do not list any website where replacement headlamps for the
        Hyundai Azera are allegedly advertised. See 1st. Am. Compl. at ¶ 67.
   27
        2
             It is unclear how advertising on a Taiwanese website could possibly constitute
   28 infringement of a U.S. patent.
            CASE NO. 8:18-cv-02151-JVS-KES        -3-                MEMO. OF P. & A. IN SUPPORT OF
                                                                   DEFENDANTS’Appx
                                                                                MOTION  033
                                                                                          TO DISMISS
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 8 of 17 Page ID #:779
  Case 3:17-cv-03201-N Document 435 Filed 10/09/20 Page 36 of 53 PageID 26399



    1 The actual figures from the ’551 and ’583 patents, and Plaintiffs’ misleading
    2 manipulation of those figures, are set forth in the tables below:
    3        Actual Figure 1 from U.S. Patent     Figure of U.S. Patent No. D652,551 from
    4         No. D652,551 (Dkt. No. 36-8)              Compl. (Dkt. No. 1 at ¶ 17)

    5
    6
    7
    8
    9
   10
             Actual Figure 1 from U.S. Patent     Figure of U.S. Patent No. D631,583 from
   11
              No. D631,583 (Dkt. No. 36-12)         1st Am. Compl. (Dkt. No. 36 at ¶ 17)
   12
   13
   14
   15
   16
   17            Plaintiffs’ misleading manipulations of these figures further show that
   18 Plaintiffs accuse both driver-side and passenger-side headlamps of infringing each
   19 asserted patent.3
   20 III.       LEGAL STANDARD
   21            Under Federal Rule of Civil Procedure 12(b)(6), a defendant may move to
   22 dismiss for failure to state a claim upon which relief can be granted. Federal Rule of
   23 Civil Procedure 8(a)(2) requires that a complaint contain “a short and plain statement
   24 of the claim showing that the pleader is entitled to relief.” A plaintiff must state
   25 “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
   26
   27   3
             During the meet and confer process, Plaintiffs’ counsel stated that Plaintiffs
      will oppose this motion to dismiss, confirming that Plaintiffs allege infringement of
   28 each asserted patent by both driver-side and passenger-side headlamps.
            CASE NO. 8:18-cv-02151-JVS-KES      -4-                 MEMO. OF P. & A. IN SUPPORT OF
                                                                  DEFENDANTS’Appx
                                                                               MOTION  034
                                                                                         TO DISMISS
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 9 of 17 Page ID #:780
  Case 3:17-cv-03201-N Document 435 Filed 10/09/20 Page 37 of 53 PageID 26400



    1 Twombly, 550 U.S. 544, 570 (2007). A claim has “facial plausibility” if the plaintiff
    2 pleads facts that “allow[] the court to draw the reasonable inference that the defendant
    3 is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
    4        In resolving a Rule 12(b)(6) motion under Twombly, the Court must follow a
    5 two-pronged approach.          First, the Court must accept all well-pleaded factual
    6 allegations as true, but “[t]hreadbare recitals of the elements of a cause of action,
    7 supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.
    8 Second, assuming the veracity of well-pleaded factual allegations, the Court must
    9 “determine whether they plausibly give rise to an entitlement to relief.” Id. at 679.
   10 This determination is context-specific, requiring the Court to draw on its experience
   11 and common sense, but there is no plausibility “where the well-pleaded facts do not
   12 permit the court to infer more than the mere possibility of misconduct.” Id. For
   13 purposes of ruling on a Rule 12(b)(6) motion, the court must “accept factual
   14 allegations in the complaint as true and construe the pleadings in the light most
   15 favorable to the nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519
   16 F.3d 1025, 1031 (9th Cir. 2008). However, courts “‘are not bound to accept as true a
   17 legal conclusion couched as a factual allegation.’” Iqbal, 556 U.S. at 678 (quoting
   18 Twombly, 550 U.S. at 555).
   19 IV.    THE COURT SHOULD DISMISS HYUNDAI’S CLAIMS FOR
   20        PATENT INFRINGEMENT AGAINST HEADLAMPS NOT
   21        DEPICTED IN THE ASSERTED PATENTS
   22        A.      The Asserted Patents Are Limited to the Headlamp on One Side
   23                (Either the Driver-Side or Passenger-Side) of an Automobile
   24        The Federal Circuit has held that “trial courts have a duty to conduct claim
   25 construction in design patent cases.” Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d
   26 665, 679 (Fed. Cir. 2008) (en banc) (citing Elmer v. ICC Fabricating, Inc., 67 F.3d
   27 1571, 1577 (Fed. Cir. 1995)). A detailed verbal description is not required as a design
   28 is often better represented by an illustration. Id. at 679-80. Indeed, “a design patent
        CASE NO. 8:18-cv-02151-JVS-KES          -5-               MEMO. OF P. & A. IN SUPPORT OF
                                                                DEFENDANTS’Appx
                                                                             MOTION  035
                                                                                       TO DISMISS
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 10 of 17 Page ID
Case 3:17-cv-03201-N Document 435 Filed
                                   #:78110/09/20 Page 38 of 53 PageID 26401



  1 ‘is claimed as shown in its drawing,’ and ‘[t]here is usually no description of the
  2 design in words.’” Oakley, Inc. v. Trillion Top Co. Ltd. LLC, No. SACV 17-01580
  3 AG (JCGx), 2018 WL 5099484, at *3 (C.D. Cal. June 4, 2018) (quoting Goodyear
  4 Tire & Rubber Co. v. Hercules Tire & Rubber Co., Inc., 162 F.3d 1113, 1116 (Fed.
  5 Cir. 1998)). Claim construction is a matter of law exclusively within the province of
  6 the court. See Markman v. Westview Instruments, Inc., 517 U.S. 370, 372 (1996).4
  7            In general, statements which attempt to broaden the scope of a claimed design
  8 beyond that which is shown in the drawings are not permitted. One exception is that
  9 a statement describing and claiming the mirror image of the design shown in the
 10 drawings is permitted. Specifically, Section 1503 of the Manual of Patent Examining
 11 Procedure provides:
 12                 (B) The following types of statements are not permissible in the
 13                 specification: …
 14                 (2) Statements which describe or suggest other embodiments
 15                 of the claimed design which are not illustrated in the drawing
                    disclosure, except one that is a mirror image of that shown or
 16                 has a shape and appearance that would be evident from the
 17                 one shown, are not permitted in the specification of an issued
                    design patent. However, such statements may be included in
 18                 the design application as originally filed to provide antecedent
 19                 basis for a future amendment. In addition, statements which
                    attempt to broaden the scope of the claimed design beyond that
 20                 which is shown in the drawings are not permitted.
 21
      M.P.E.P. at § 1503 (emphasis added).
 22
               Courts have recognized that the mirror image of a depicted design is a separate
 23
 24   4
             Claim construction of a design patent may also include distinguishing
 25   between those features of the claimed design that are ornamental and those that are
      purely functional. See Egyptian Goddess, Inc., 543 F.3d at 680 (citing OddzOn
 26   Prods., Inc. v. Just Toys, Inc., 122 F.3d 1396, 1405 (Fed. Cir. 1997)). For purposes
 27   of this motion to dismiss, there is no need for the Court to determine which features
      are ornamental and which features are purely functional. Defendants reserve the
 28   right to seek such a determination at a later stage in the case.
          CASE NO. 8:18-cv-02151-JVS-KES        -6-                MEMO. OF P. & A. IN SUPPORT OF
                                                                 DEFENDANTS’Appx
                                                                              MOTION  036
                                                                                        TO DISMISS
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 11 of 17 Page ID
Case 3:17-cv-03201-N Document 435 Filed
                                   #:78210/09/20 Page 39 of 53 PageID 26402



  1 embodiment that must be specifically claimed for the design patent to also cover the
  2 mirror image of the depicted design. For example, in Dorman Products, Inc. v.
  3 Paccar, Inc., 201 F. Supp. 3d 663 (E.D. Penn. 2016), the owner of three design patents
  4 for headlights of a heavy-duty truck alleged that both driver-side and passenger-side
  5 replacement headlights infringed its patents. The alleged infringer argued that the
  6 patentee disavowed the right headlight during prosecution of one of the patents
  7 because the patentee had changed the figures to show the right headlight in broken
  8 lines.5 Id. at 682-83. The Court rejected this argument noting that the change was
  9 made “to comply with the PTO’s requirement that design patents that claim multiple
 10 embodiments identify a ‘single entity of manufacture.’” Id. at 683 (quoting M.P.E.P.
 11 § 1504.01(b)). The Court further noted that while the patent’s specification only
 12 depicts the left headlight, it also contained the explicit statement: “The design
 13 envisioned contains a second portion whose image is mirror symmetrical to the one
 14 shown.” Id. Notably, the other two patents asserted in Dorman each contained
 15 fourteen figures depicting different views of both left and right headlights. Id. at 672.
 16            The Dorman case is instructive in at least two respects. First, the Dorman case
 17 shows that the designs of driver-side and passenger-side headlamps are separate
 18 embodiments, and both embodiments must be explicitly claimed for the patent to
 19 cover both the driver-side and passenger-side headlamps. Second, the Dorman case
 20 shows that in the automotive industry, patentees often claim both driver-side and
 21 passenger-side headlamps by either (1) showing both embodiments in the figures, or
 22 (2) including an explicit statement claiming the mirror-image embodiment.
 23            In this case, each asserted patent claims “[t]he ornamental design for a
 24 [headlamp / head lamp] for an automobile, as shown and described.” See supra at
 25 § II.A (emphasis added). Each asserted patent only shows a headlamp for one side of
 26
 27
      5
           “Broken lines may be used to show [unclaimed] visible environmental
 28 structure ….” 37 C.F.R. § 1.152.
          CASE NO. 8:18-cv-02151-JVS-KES       -7-                MEMO. OF P. & A. IN SUPPORT OF
                                                                DEFENDANTS’Appx
                                                                             MOTION  037
                                                                                       TO DISMISS
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 12 of 17 Page ID
Case 3:17-cv-03201-N Document 435 Filed
                                   #:78310/09/20 Page 40 of 53 PageID 26403



  1 an automobile, e.g., either the driver-side or the passenger-side. Id. None of the
  2 asserted patents include any language describing the mirror image of the depicted
  3 headlamp as a claimed embodiment. Id. As in Dorman, Hyundai could have included
  4 language or additional figures claiming the mirror image of the design depicted in the
  5 asserted patents. Hyundai failed to do so. Thus, as a matter of law, the asserted
  6 patents are limited to the design of a headlamp on one side of an automobile—either
  7 the driver-side or the passenger-side. See id. (table listing which side each asserted
  8 patent claims).
  9         B.     No Reasonable Factfinder Would Find That a Headlamp on One
 10                Side of an Automobile Is Substantially Similar to the Headlamp on
 11                the Opposite Side of the Automobile
 12         A design patent is infringed whenever the patented design or “any colorable
 13 limitation thereof,” is applied “to any article of manufacture for the purpose of sale.”
 14 35 U.S.C. § 289. To determine whether an accused product infringes a patented
 15 design, the sole test that courts apply is the “ordinary observer” test. Egyptian
 16 Goddess, 543 F.3d at 678. The “ordinary observer” test states:
 17              [I]f, in the eye of an ordinary observer, giving such attention as
 18              a purchaser usually gives, two designs are substantially the same,
                 if the resemblance is such as to deceive such an observer,
 19              inducing him to purchase one supposing it to be the other, the
 20              first one patented is infringed by the other.
 21 Id. at 670 (quoting Gorham Co. v. White, 81 U.S. 511, 528 (1872)).
 22         “The Federal Circuit has held that determining infringement of a design patent
 23 is a question of fact.” Enerlites, Inc. v. Century Prods. Inc., No. SACV 18-839
 24 JVS(KESx), 2018 WL 4859947, at *3 (C.D. Cal. Aug. 13, 2018) (J. Selna) (citing
 25 Catalina Lighting, Inc. v. Lamps Plus, Inc., 295 F.3d 1277, 1287 (Fed. Cir. 2002)).
 26 “Therefore, it is generally inappropriate to make this determination on a motion to
 27 dismiss, unless the claimed design and accused product are so plainly dissimilar that
 28 it is implausible that an ordinary observer would confuse them.” Id. (citing cases).
      CASE NO. 8:18-cv-02151-JVS-KES          -8-                MEMO. OF P. & A. IN SUPPORT OF
                                                               DEFENDANTS’Appx
                                                                            MOTION  038
                                                                                      TO DISMISS
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 13 of 17 Page ID
Case 3:17-cv-03201-N Document 435 Filed
                                   #:78410/09/20 Page 41 of 53 PageID 26404



  1 Nonetheless, numerous courts have granted motions to dismiss claims of design
  2 patent infringement where the claimed design and accused product are so plainly
  3 dissimilar that it is clear that the ordinary observer test cannot be met. See, e.g.,
  4 Anderson v. Kimberly-Clark Corp., 570 Fed. Appx. 927, 931-34 (Fed. Cir. 2014)
  5 (affirming district court’s grant of a motion for judgment on the pleadings because
  6 the district court “properly concluded that ‘plain differences’ exist between the
  7 accused products and the patented design”); Colida v. Nokia, Inc., 347 Fed. Appx.
  8 569, 570 (Fed. Cir. 2009) (affirming district court’s grant of a motion to dismiss
  9 because “the dissimilarities far exceed the similarities when comparing each of
 10 plaintiff’s four Patents, as construed, to defendant’s 6061 telephone, and no extrinsic
 11 evidence can change that”); SCD Characters LLC v. Telebrands Corp., No. CV 15-
 12 00374 DDP (AGRx), 2015 WL 4624200, at *5-6 (C.D. Cal. Aug. 3, 2015) (granting
 13 motion to dismiss because “[g]iven these differences, it is clear that an ordinary
 14 observer would not consider the designs substantially the same”); Nuvasive, Inc. v.
 15 Alphatec Holdings, Inc., No. 18-CV-347-CAB-MDD, 2018 WL 2734881, at *3-5
 16 (S.D. Cal. May 14, 2018) (granting motion to dismiss because “[t]he illustrations and
 17 photographs in the complaint and attachments thereto demonstrate that no ordinary
 18 observer would be deceived into thinking that the accused device is the same as the
 19 patented design”); Performance Designed Products LLC v. Mad Catz, Inc., No.
 20 16cv629-GPC(RBB), 2016 WL 3552063, *5-7 (S.D. Cal. June 29, 2016) (granting
 21 motion to dismiss because “the Court concludes that the Accused Controller and
 22 ‘D078 Design Patent are plainly dissimilar) (citing cases); MSA Prods., Inc. v. Nifty
 23 Home Prods., Inc., 883 F. Supp. 2d 535, 540 (D. N.J. 2012) (“Although generally
 24 correct that infringement is usually a question of fact, MSA is wrong that the Court
 25 cannot determine infringement as a matter of law at the motion to dismiss stage.
 26 While not necessarily common, many courts have dismissed claims of design
 27 infringement on Rule 12(b)(6) motions where, as a matter of law, the court finds that
 28 no reasonable fact-finder could find infringement.”) (citing cases).
      CASE NO. 8:18-cv-02151-JVS-KES        -9-                MEMO. OF P. & A. IN SUPPORT OF
                                                             DEFENDANTS’Appx
                                                                          MOTION  039
                                                                                    TO DISMISS
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 14 of 17 Page ID
Case 3:17-cv-03201-N Document 435 Filed
                                   #:78510/09/20 Page 42 of 53 PageID 26405



  1         In this case, Plaintiffs accuse both driver-side and passenger-side headlamps of
  2 infringing each asserted patent. See supra at § II.B. But there is no question that an
  3 ordinary observer would not be deceived into thinking that a driver-side headlamp has
  4 the same or substantially the same appearance as a design patent claiming a passenger-
  5 side headlamp (and vice versa).
  6         Plaintiffs’ Complaint and First Amended Complaint only contain comparisons
  7 of figures from three of the asserted patents with photographs of accused products.
  8 Id. In their complaints, Plaintiffs misleadingly manipulated the figures from two of
  9 the three patents by using a mirror-image of the figures rather than the figures as
 10 depicted in the patents. Id. The fact that Plaintiffs felt the need to manipulate the
 11 figures (without informing the Court) demonstrates that even Plaintiffs agree that an
 12 ordinary observer would not be deceived into thinking that a driver-side headlamp
 13 infringes a design patent claiming a passenger-side headlamp (and vice versa).
 14         Moreover, a simple comparison of the claimed designs with the accused
 15 products demonstrates that no reasonable factfinder could find that the ordinary
 16 observer test is met. To show that an ordinary observer would never confuse a driver-
 17 side headlamp with a claimed design depicting a passenger-side headlamp (and vice
 18 versa), below are comparisons based on the three examples set forth in Plaintiffs’ First
 19 Amended Complaint, including: (1) a comparison of Figure 1 from the ’551 patent
 20 (depicting a passenger-side headlamp) with Defendants’ driver-side headlamp for a
 21 Hyundai Elantra; (2) a comparison of Figure 1 from the ’835 patent (depicting a
 22 driver-side headlamp) with Defendants’ headlamp for a Hyundai Accent (mirror-
 23 imaged to represent a passenger-side headlamp); and (3) a comparison of Figure 1
 24 from the ’583 patent (depicting a passenger-side headlamp) with Defendants’ driver-
 25 side headlamp for a Hyundai Tucson,
 26
 27
 28
      CASE NO. 8:18-cv-02151-JVS-KES        -10-                MEMO. OF P. & A. IN SUPPORT OF
                                                              DEFENDANTS’Appx
                                                                           MOTION  040
                                                                                     TO DISMISS
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 15 of 17 Page ID
Case 3:17-cv-03201-N Document 435 Filed
                                   #:78610/09/20 Page 43 of 53 PageID 26406



  1          U.S. Patent No. D652,551                 Defendants’ Accused Design
  2          (Dkt. No. 36-8 at Fig. 1)                    (Dkt. No. 36 at ¶ 17)
  3
  4
  5
  6
  7
  8
             U.S. Patent No. D655,835                 Defendants’ Accused Design
  9
             (Dkt. No. 36-7 at Fig. 1)            (Mirror Image of Dkt. No. 36 at ¶ 17)
 10
 11
 12
 13
 14
 15
 16
 17          U.S. Patent No. D631,583                 Defendants’ Accused Design
             (Dkt. No. 36-12 at Fig. 1)                   (Dkt. No. 36 at ¶ 17)
 18
 19
 20
 21
 22
 23
 24
 25        The differences between the claimed designs and headlamps for the opposite
 26 side of the headlamp depicted in each asserted patent is further demonstrated by
 27 comparing other figures in the asserted patents to the accused products. For example,
 28 U.S. Patent No. D652,551 depicts a passenger-side headlamp. See Dkt. No. 36-8.
      CASE NO. 8:18-cv-02151-JVS-KES       -11-                MEMO. OF P. & A. IN SUPPORT OF
                                                             DEFENDANTS’Appx
                                                                          MOTION  041
                                                                                    TO DISMISS
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 16 of 17 Page ID
Case 3:17-cv-03201-N Document 435 Filed
                                   #:78710/09/20 Page 44 of 53 PageID 26407



  1 Figure 4 of the ’551 patent depicts the “left side view” and shows the outer portion of
  2 the headlamp, which would be visible when installed in an automobile. Id. In
  3 contrast, Figure 5 of the ’551 patent depicts the “right side view” and shows the inside,
  4 connecting portion of the headlamp, which would not be visible when installed in an
  5 automobile. Id. These left- and right-side views are set forth in the table below:
  6         U.S. Patent No. D652,551                     U.S. Patent No. D652,551
  7      (Dkt. No. 36-8 at Fig. 4 (left side))      (Dkt. No. 36-8 at Fig. 5 (right side))
  8
  9
 10
 11
 12
 13         But for a driver-side headlamp, the left-side view would show the connecting
 14 portion of the headlamp and would look very different than Figure 4 of the ’551
 15 patent. Similarly, the right-side view of a driver-side headlamp would show the outer
 16 portion of the headlamp and would look very different than Figure 5 of the ’551
 17 patent. Comparing these left- and right-side views conclusively demonstrates that an
 18 ordinary observer would not be deceived into purchasing a driver-side headlamp
 19 supposing it be a passenger-side headlamp (and vice versa).
 20         In sum, Plaintiffs’ claims for design patent infringement against headlamps not
 21 depicted or claimed in the asserted patents are facially implausible because the
 22 appearance of a driver-side headlamp is plainly dissimilar than the appearance of a
 23 passenger-side headlamp (and vice versa) such that no reasonable factfinder could
 24 find that the ordinary observer test is met.
 25 V.      CONCLUSION
 26         For the foregoing reasons, Defendants respectfully request that the Court
 27 dismiss Plaintiffs’ claims for patent infringement against headlamps not depicted or
 28 claimed in the asserted patents.
      CASE NO. 8:18-cv-02151-JVS-KES         -12-               MEMO. OF P. & A. IN SUPPORT OF
                                                              DEFENDANTS’Appx
                                                                           MOTION  042
                                                                                     TO DISMISS
Case 8:18-cv-02151-JVS-KES Document 38-1 Filed 08/12/19 Page 17 of 17 Page ID
Case 3:17-cv-03201-N Document 435 Filed
                                   #:78810/09/20 Page 45 of 53 PageID 26408



  1 DATED: August 12, 2019              Respectfully submitted,
  2
                                        LTL ATTORNEYS LLP
  3
  4                                     By /s/ Michael J. Song
  5                                       Michael J. Song
  6                                            Attorneys for Defendants
  7                                            Depo Auto Parts Industrial Co., Ltd. and
                                               Maxzone Vehicle Lighting Corp.
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      CASE NO. 8:18-cv-02151-JVS-KES    -13-                  MEMO. OF P. & A. IN SUPPORT OF
                                                            DEFENDANTS’Appx
                                                                         MOTION  043
                                                                                   TO DISMISS
                                                                                      US00D878261S
Case 3:17-cv-03201-N Document 435 Filed 10/09/20                                                               Page 46 of 53 PageID 26409
                                                                                                                US00D878261S


 (ΐ2)   United States Design Patent                                                        αο) Patent no.:                            US D878,261 S
        Woodhouse et al.                                                                   (45) Date of Patent                         ** Mar. 17, 2020

 (54)    VEHICLE FENDER                                                                         9,738,322    Β2 *    8/2017 Matthiessen ............ B62D 25/02
                                                                                                D803,119    S *     11/2017 Beermann ...................... D12/184
 (71)    Applicant: Ford Global Technologies, LLC,                                              1)803.'!I   S *     11/2017 Tsubaki ......................... 1)12 184
                                                                                                1)805.013   S *     12/2017 Whitla ........................... 1)12 181
                    Dearborn, MI (US)                                                           1)806.622   S *      1/2018 Granlund ....................... 1)12 184
                                                                                                1)80'.261   S *      1/2018 Zavatski ........................ 1)12 184
 (72)    Inventors: David Woodhouse, Troy, MI (US);                                             9,890,966    Β2 *    2/2018 Mueller .................. B62D 25/16
                    Kemal Curie, Irvine, CA (US); Xitij                                         1)81-.829   S *      5/2018 Behind ......................... 1)12 184
                    Mistry, Ann Arbor, MI (US);                                                 D820,751    S *      6/2018 Luk ................................ 1)12 184
                                                                                                D823,741    S *      7/2018 Kim ............................... 1)12 169
                    Gurminder Bhandal, Femdale, MI                                             10,023,241   Β2 *    7/2018 Umemoto ............ B62D 25/161
                    (US); John C. Caswell, Grosse Pointe,                                      10,035,543   B2*     7/2018 Sato ........................ B60J 5/0444
                    MI (US)                                                                     1)826.811   S *      8/2018 I ini ................................ 1)12 184
                                                                                                D827,527    S *      9/2018 Loeb .............................. 1)12 184
 (73)    Assignee: Ford Global Technologies, LLC,                                               D827,528    S *      9/2018 Gueler ........................... 1)12 184
                                                                                                D827,529    S *      9/2018 Al Attar ......................... 1)12 184
                   Dearborn, MI (US)                                                            1)828.254   S *      9/2018 Simm ............................ 1)12 184
                                                                                               10,077,085    Β2 *    9/2018 Pfaffelhuber ........... B62D 27/02
 (**)    Term:           15 Years
                                                                                        * cited by examiner
 (21)    Appl. No.: 29/641,681
                                                                                        Primary Examiner — Susan Bennett Hattan
 (22)    Filed:          Apr. 24, 2018                                                  Assistant Examiner — Suzanne Ε Tisdell
 (51)    LOC (12) Cl......................................................... 12-16
 (52)    U.S. Cl.                                                                       (57)                             CLAIM
         USPC ........................................................ D12/184          The ornamental design for a vehicle fender, as shown and
 (58)    Field of Classification Search                                                 described.
         USPC ................. D12/181, 184, 186, 196; D15/28
         CPC ............................... B62D 25/16; B62D 25/18                                                 DESCRIPTION
         See application file for complete search history.
                                                                                        FIG. 1 is a front elevational view of a left vehicle fender,
 (56)                       References Cited                                            showing our new design;
                     U.S. PATENT DOCUMENTS                                              FIG. 2 is a left side elevational view thereof;
                                                                                        FIG. 3 is a right side elevational view thereof;
        9,278,716    Bl* 3/2016 Joseph .................... B62D 25/18                  FIG. 4 is a top plan view thereof;
        D756,870      S * 5/2016 Tsutamori ...................... D12/184               FIG. 5 is a bottom plan view thereof.
        I >'58.935   S * 6/2016 Plano .......................... 1)12 184               FIG. 6 is a top, left and front side perspective view thereof;
        9,403,557    Bl * 8/2016 Sharma ..................... C21D 1/06                 and,
        9,487,238    Β2 * 11/2016 Iwano .................. B62D 25/025
        D775,031      S * 12/2016 Frascella ........................ D12/184            FIG. 7 is a top, right and front side perspective view thereof.
        D787,395      S * 5/2017 Curie ............................. 1)12 181
        9,669,876    Β2 * 6/2017 Iwano ..................... B62D 25/04                                     1 Claim, 7 Drawing Sheets




                                                                                                                                                        Appx 044
Case 3:17-cv-03201-N Document 435 Filed 10/09/20    Page 47 of 53 PageID 26410

 U.S. Patent         Mar. 17,2020    Sheet 1 of 7            US D878,261 S




                                                                    Appx 045
Case 3:17-cv-03201-N Document 435 Filed 10/09/20    Page 48 of 53 PageID 26411

 U.S. Patent         Mar. 17,2020    Sheet 2 of 7            US D878,261 S




                                    <N

                                    C




                                                                    Appx 046
Case 3:17-cv-03201-N Document 435 Filed 10/09/20    Page 49 of 53 PageID 26412

 U.S. Patent         Mar. 17, 2020   Sheet 3 of 7            US D878,261 S




                                                                    Appx 047
Case 3:17-cv-03201-N Document 435 Filed 10/09/20        Page 50 of 53 PageID 26413

 U.S. Patent         Mar. 17, 2020       Sheet 4 of 7            US D878,261 S




                                     >




                                                .όΐ
                                                C




                                                                        Appx 048
Case 3:17-cv-03201-N Document 435 Filed 10/09/20    Page 51 of 53 PageID 26414

 U.S. Patent         Mar. 17, 2020   Sheet 5 of 7            US D878.261 S




                                                                    Appx 049
Case 3:17-cv-03201-N Document 435 Filed 10/09/20    Page 52 of 53 PageID 26415

 U.S. Patent         Mar. 17,2020    Sheet 6 of 7            US D878,261 S




                                                                    Appx 050
Case 3:17-cv-03201-N Document 435 Filed 10/09/20    Page 53 of 53 PageID 26416

 U.S. Patent         Mar. 17, 2020   Sheet 7 of 7            US D878,261 S




                                                                    Appx 051
